DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 18-20 are rejected under 35 U.S.C. 101.
Claims 1-8 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 103.

Information Disclosure Statement
The information disclosure statement filed 10/07/2022 has been considered. The corresponding PTO-1449 has been electronically signed and attached.

Drawings
The drawings, filed 10/07/2022, are considered in compliance with 37 CFR 1.81 and are accepted.

Response to Amendment and Arguments
The amendment filed 10/07/2022 has been entered. 

Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to independent claim 1.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 18-20 under 35 U.S.C. 101 have been fully considered, but they are not persuasive. The amendment to claim 18, “A machine readable storage medium to store program code, and not transitory electromagnetic signals,” is not sufficient to further define the “machine readable storage medium” to exclude transitory, propagating signals. The broadest reasonable interpretation of “a machine readable storage medium” still encompasses signals per se. The recitation of “not transitory electromagnetic signals” only serves to limit the content carried by the machine readable storage medium, and further only excludes one particular form of transitory propagating signals. Therefore, the rejection is maintained. Examiner recommends that Applicant amend claim 18 to recite “A non-transitory machine readable storage medium to store program code.” 

Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claim 1 recites different cloud services and the role that each cloud service plays with regard to the access of a stripe within a file) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to Applicant’s argument that the combination of Mikesell, Qiu, and Gunturu does not teach the different cloud services and the roles that each cloud service plays with regard to the access of a stripe within a file, Examiner respectfully disagrees. Gunturu teaches the different cloud services and the roles that each cloud service plays. Specifically, Gunturu teaches the following limitations: a compute engine cloud service that interfaces with a database cloud service, a high performance object storage cloud service and a low performance object cloud service, the high performance object cloud service having faster access than the low performance object cloud service; [meta data is located in] the high performance object cloud storage service, [and data stripes located in] the low performance object cloud storage service (Gunturu teaches an infrastructure node 101 using fast storage for metadata, slower storage for less frequently accessed data, and primary storage that may be implemented as cloud services, ¶ [0018], [0057], and [0099]). To elaborate, Gunturu teaches an infrastructure node (i.e. a compute engine cloud service), which interfaces with each of a fast storage (i.e. a high performance object storage cloud service), a slower storage (i.e. a low performance object cloud service), and a primary storage (i.e. a database cloud service). Gunturu further teaches that each of the infrastructure node, a fast storage, a slower storage, and a primary storage are implemented using one or more computing devices (¶ [0019]), where each computing device can be a cloud service (¶ [0058]). One would be motivated to implement the storage architecture of Gunturu to the file system disclosed by the combination of Mikesell and Qiu in order to improve the speed, efficiency, and cost of computer storage (Gunturu, ¶[0016]). Therefore, the rejection is maintained. 

	In the interest of compact prosecution, Examiner recommends that Applicant include within the claims subject matter clarifying the particular access method of the storage system including accessing the hierarchy of pages, as discussed in paragraphs [0058]-[0060] of Applicant’s disclosure. 
 Examiner also recommends Applicant clarify within the claims the file storage system architecture, particularly the following element argued by Applicant: “different cloud services and the role that each cloud service plays with regard to the access of a stripe within a file.” Incorporation of such subject matter will likely overcome the current 35 U.S.C. 103 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 1 recites the limitation "the low performance object storage cloud service”.  There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the element is being interpreted as referring to previously recited element “a low performance object cloud service”.

	Claims 2-8 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claims and are rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 18 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “machine readable storage medium” of claim 18 encompasses signals per se. Applicant’s disclosure does not provide a special definition of machine readable storage media that clearly excludes propagating electromagnetic waves or other transitory, propagating signals. The further recitation of “program code, and not transitory electromagnetic signals” in claim 18 only serves to limit the content carried by the electromagnetic waves. As understood in light of Applicant’s disclosure, the broadest reasonable interpretation of claim 18 encompasses signals which are not within one of the four statutory categories of invention. See MPEP § 2106.03 (I). Examiner recommends that Applicant amend claim 18 to recite “A non-transitory machine readable storage medium to store program code.” 

	Claims 19-20 are dependent from claim 18. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (US 2011/0016353, hereinafter Mikesell), Qiu et al. (US 2019/0087431, hereinafter Qiu) and Gunturu et al. (US 2022/0058094, hereinafter Gunturu).

Regarding claim 1, Mikesell, in the analogous field of file systems, teaches an apparatus, comprising: a storage system (Mikesell: distributed file system, ¶ [0022]), comprising: 
use the inode for the file's meta data to obtain the file's meta data from the [] storage [], the file's meta data pointing to information within the []storage [] for accessing the file's stripes (Mikesell: The inode also includes location information to the physical storage locations of the respective data, ¶ [0046]; files are striped across the distributed file system, ¶ [0008]); 
access the information within the [] storage [] to obtain an object ID for a stripe within the file (Mikesell: metadata information includes location information such as unique identification numbers. The distributed file system includes a table that tracks the unique identification numbers and physical addresses, ¶ [0046]); 
use the object ID to access the stripe from the [] storage [] (Mikesell: The distributed file system can then use the identified metadata data structure to perform one or more operations on the files or directories. For example, the distributed file system can read an identified file, ¶ [0023]).  
However, Mikesell does not teach the compute engine cloud service to perform the following: accept a filepath from a user that specifies a file and form a primary key for a representation of the file and apply the primary key to the database cloud service to obtain a representation of the file, the representation of the file comprising an inode for the file's meta data.
Qiu, in the analogous field of file systems, teaches [] perform the following: accept a filepath from a user that specifies a file and form a primary key for a representation of the file (Qiu: receiving at least one file operation including a file path and generating a key including the file path, ¶ [0009]; A file operation received in step 302 is issued by a “user”, ¶ [0066]); 
apply the primary key to the database [] to obtain a representation of the file, the representation of the file comprising an inode for the file's meta data (Qiu: values associated with keys may include file/directory metadata, ¶ [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mikesell with that of Qiu and to apply the known technique of using the filepath to determine a key to access metadata disclosed by Qiu, to the known file system disclosed by Mikesell in order to improve performance when implementing common operations (Qiu, ¶ [0005]-[0011]).
However, the combination of Mikesell and Qiu does not teach a compute engine cloud service that interfaces with a database cloud service, a high performance object storage cloud service and a low performance object cloud service, the high performance object cloud service having faster access than the low performance object cloud service; meta data is located in the high performance object cloud storage service, and data stripes located in the low performance object cloud storage service.
Gunturu, in the analogous field of file systems, teaches a compute engine cloud service that interfaces with a database cloud service, a high performance object storage cloud service and a low performance object cloud service, the high performance object cloud service having faster access than the low performance object cloud service; [meta data is located in] the high performance object cloud storage service, [and data stripes located in] the low performance object cloud storage service (Gunturu teaches an infrastructure node 101 using fast storage for metadata, slower storage for less frequently accessed data, and primary storage that may be implemented as cloud services, ¶ [0018], [0057], and [0099]). To elaborate, Gunturu teaches an infrastructure node (i.e. a compute engine cloud service), which interfaces with each of a fast storage (i.e. a high performance object storage cloud service), a slower storage (i.e. a low performance object cloud service), and a primary storage (i.e. a database cloud service). Gunturu further teaches that each of the infrastructure node, a fast storage, a slower storage, and a primary storage are implemented using one or more computing devices (¶ [0019]), where each computing device can be a cloud service (¶ [0058]).
the cloud service implemented with computing hardware resources, the database cloud service, the high performance object storage cloud service and the low performance object storage cloud service each being implemented with respective storage hardware resources (Gunturu: a computing device 1000 as a cloud computing service, ¶ [0057]-[0058] and FIG. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mikesell and Qiu with that of Gunturu and implement the storage architecture of Gunturu to the file system disclosed by the combination of Mikesell and Qiu in order to improve the speed, efficiency, and cost of computer storage (Gunturu, ¶[0016]).

Regarding claim 2, the combination of Mikesell, Qiu, and Gunturu further teaches form another primary key for a folder that is specified in the filepath and that contains the file; apply the another primary key to the database cloud service to obtain a representation of the folder, the representation of the folder comprising an inode for the folder's meta data; use the inode for the folder's meta data to obtain the folder's meta data from the high performance object cloud storage service (Qiu: receiving at least one file operation including a file path and generating a key including the file path, ¶ [0009]; Mikesell: the metadata data structure (e.g., inode) includes, attributes, ¶ [0040]; the metadata includes attribute information corresponding to files and directories stored on the network, ¶ [0034]).

Regarding claim 3, the combination of Mikesell, Qiu, and Gunturu further teaches wherein the compute engine cloud service is to take a snapshot of the storage system (Gunturu: generating a snapshot, ¶ [0038]).

Regarding claim 4, the combination of Mikesell, Qiu, and Gunturu further teaches wherein the high performance object cloud storage service supports versioning (Gunturu: storage of versioned objects, ¶ [0017]).  

Regarding claim 5, the combination of Mikesell, Qiu, and Gunturu further teaches wherein the file representation contains a snapshot value (Mikesell: file metadata includes file version value, ¶[0034]).  

Claims 9-13 amount to the method performed by the apparatus of claims 1-5, respectively.  Accordingly, claims 9-13 are rejected for substantially the same reasons as presented above for claims 1-5 and based on the references’ disclosure of the necessary supporting hardware and software. 

Regarding claim 17, the combination of Mikesell, Qiu, and Gunturu further teaches wherein the method is performed by a compute cloud engine service (Gunturu teaches an infrastructure node 101 using fast storage for metadata, slower storage for less frequently accessed data, and primary storage that may be implemented as cloud services, ¶ [0018], [0057], and [0099]).

	

Claim 18 amounts to a machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of the apparatus of claim 1.  Accordingly, claim 18 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Mikesell: memory, ¶ [0026]). 

Regarding claim 19, the combination of Mikesell, Qiu, and Gunturu further teaches wherein the method is performed by a compute cloud engine service (Gunturu teaches an infrastructure node 101 using fast storage for metadata, slower storage for less frequently accessed data, and primary storage that may be implemented as cloud services, ¶ [0018], [0057], and [0099]).


Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (US 2011/0016353, hereinafter Mikesell), Qiu et al. (US 2019/0087431, hereinafter Qiu), Gunturu et al. (US 2022/0058094, hereinafter Gunturu), and Taylor et al. (US 2013/0110778, hereinafter Taylor).

Regarding claim 6, the combination of Mikesell, Qiu, and Gunturu teaches the apparatus of claim 3, as described prior.
However, the combination does not teach in order to take the snapshot of the storage system, the compute engine cloud service is to: preserve the representation of the file in the database cloud service; 29 E-Filed via EFS-WebDocket No. 9408P014create a new representation of the file in the database cloud service that is to include changes made to the file after the snapshot is taken; preserve the file's meta data in the high performance object cloud storage service; create a new version of the file's meta data in the high performance object cloud storage service that is to include changes made to the file's meta data.
Taylor, in the analogous field of file systems, teaches  in order to take the snapshot of the storage system, the compute engine cloud service is to: preserve the representation of the file in the database cloud service; 29 E-Filed via EFS-WebDocket No. 9408P014create a new representation of the file in the database cloud service that is to include changes made to the file after the snapshot is taken; preserve the file's meta data in the high performance object cloud storage service; create a new version of the file's meta data in the high performance object cloud storage service that is to include changes made to the file's meta data (Taylor teaches including in metadata structures information on changed metadata and changed data during snapshot creation, ¶ [0064]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mikesell, Qiu, and Gunturu with that of Taylor and to apply the technique of including information on changes made to metadata and to data in the metadata structures to the file system disclosed by the combination of Mikesell, Qiu, and Gunturu in order to quickly and efficiently construct compact snapshots that identify file metadata and file data that has changed due to recent write operations, and thus ensures that changes are quickly propagated to other cloud controllers and the cloud storage system (Taylor, ¶ [0064]).

Regarding claim 7, the combination of Mikesell, Qiu, Gunturu, and Taylor teaches wherein the compute engine cloud service is to perform the following: form another primary key for a folder that is specified in the filepath and that contains the file; apply the another primary key to the database cloud storage service to obtain a representation of the folder, the representation of the folder comprising an inode for the folder's meta data; use the inode for the folder's meta data to obtain the folder's meta data from the high performance object cloud storage service.  (Qiu: receiving at least one file operation including a file path and generating a key including the file path, ¶ [0009]; Mikesell: the metadata data structure (e.g., inode) includes, attributes, ¶ [0040]; the metadata includes attribute information corresponding to files and directories stored on the network, ¶ [0034]).

Regarding claim 8, the combination of Mikesell, Qiu, Gunturu, and Taylor teaches in order to take a snapshot of the storage system, the compute engine cloud service is to: preserve the representation of the folder in the database cloud service; create a new representation of the folder in the database cloud service that is to include changes made to the folder after the snapshot is taken; 30 E-Filed via EFS-WebDocket No. 9408P014preserve the folder's meta data in the high performance object cloud storage service; create a new version of the folder's meta data in the high performance object cloud storage service that is to include changes made to the folder's meta data (Gunturu: Metadata references are updated when new snapshot is stored, ¶ [0044]); Taylor teaches including in metadata structures information on changed metadata and changed data during snapshot creation, ¶ [0064]).

Claims 14-16 amount to the method performed by the apparatus of claims 6-8, respectively.  Accordingly, claims 14-16 are rejected for substantially the same reasons as presented above for claims 6-8 and based on the references’ disclosure of the necessary supporting hardware and software. 

Claim 20 amounts to a machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of the apparatus of claim 6.  Accordingly, claim 20 is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Mikesell: memory, ¶ [0026]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohacek (US 2014/0278807) teaches a cloud computing system with cloud services provided by several cloud service providers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        12/08/2022

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156